DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim 23 is cancelled; claims 3-5, 9-12, 15-20, 22, 24-25 were previously cancelled.
Applicant’s amendments with subsequent arguments in support of the amendments, see p. 7-8 of Advisory filed 11/05/2021, and filed 11/29/2021, with respect to claims 1, 7 have been fully considered and are persuasive.  The 103 rejections of 07/27/2021 has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 6-8, 13, 14, 21, 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of discloses a pedestal heater for a processing chamber, comprising: a temperature-controlled plate having a first surface and a second surface opposing the first surface, comprising: a first zone comprising a first set of heating elements; and a second zone comprising a second set of heating elements, the second zone surrounding the first zone; a substrate receiving plate having a first surface and a second surface opposing the first surface, wherein the second surface of the substrate receiving plate is coupled to the first surface of the temperature-controlled plate; a continuous annular thermal choke disposed between the first zone and the second zone, wherein the thermal choke is a cut-out formed through the entire thickness of the temperature-controlled plate and into a thickness of the substrate receiving plate so that a portion of the substrate receiving plate disposed above the second zone is connected to a portion of the substrate receiving plate disposed above the first zone by a thin bridge; 
a bore formed through the thin bridge, wherein the bore opens into the cut-out; a base support plate having a first surface and a second surface opposing the first surface, the first surface of the base support plate is disposed proximate the second surface of the temperature-controlled plate, and the base support plate has a plurality of fluid channels;  a blocking plate disposed between the base support plate and the temperature- controlled plate, wherein the blocking plate is sized to cover the plurality of fluid channels, wherein an upper surface of the blocking plate is in direct contact with the first and second set of heating elements; and a lift pin sized to pass through the bore in the thin bridge
However the prior art of record fails to disclose or suggest wherein the blocking plate physically isolates the plurality of fluid channels from the first and second set of heating elements, wherein at least one fluid channel is disposed below the first zone of the temperature-controlled plate and at least one fluid channel is disposed below the second zone of the temperature-controlled plate as set forth in the present claims.
The apparatus of Sajoto in view of Dawson, Moschini, as evidenced by Johnsgard,  and further in view of Heimanson and Yonekura as a combination to disclose the limitations as above as whole in the claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718